STIPULATED JUDGMENT

This cause was submitted on a petition filed by Midland King’s Daughters Home for review of any order issued by the National Labor Relations Board on October 26, 2000, against Midland King’s Daughters Home, its officers, agents, successors, and assigns, in a proceeding before the Board in this matter and known upon its records as 7-CA-43024(l). The Petitioner and the Board, having advised this Court of their desire to dispose of this matter by entry of a judgment granting the petition for review and denying enforcement of the Board’s order in full,
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the petition for review is granted and that enforcement of the Board’s order is denied.